134 F.3d 380
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Jodie TAYLOR, Defendant-Appellant.
No. 97-30161.
United States Court of Appeals, Ninth Circuit.
Submitted January 12, 1998.**Decided Jan. 16, 1998.

Before:  BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Jodie Taylor appeals the district court's denial of his motion to suppress evidence, following his conditional guilty plea to being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's decision on a motion to suppress and we review its underlying factual findings for clear error.  See United States v. Becker, 23 F.3d 1537, 1539 (9th Cir.1994);  United States v. Gooch, 6 F.3d 673, 679 (9th Cir.1993).  We affirm.


3
Taylor does not dispute that the police had probable cause to arrest him.  Instead, he contends that the district court should have suppressed evidence seized from his house because the police arrested him inside the house without a warrant and without exigent circumstances.  This contention is meritless.


4
Even assuming Taylor was arrested when the police surrounded his house with their guns drawn in response to a 911 call reporting gunshots and fighting at Taylor's residence, we agree with the district court that exigent circumstances justified the warrantless arrest.  There was a substantial risk of physical harm if the police delayed arrest until they could obtain a warrant.  See Gooch, 6 F.3d at 679.   Accordingly, the district court properly denied Taylor's motion to suppress.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3